  Case 5:19-cr-50129-JLV Document 9 Filed 09/13/19 Page 1 of 2 PageID #: 14



                          UNITED STATES DISTRICT COURT


                             DISTRICT OF SOUTH DAKOTA


                                   WESTERN DIVISION



UNITED STATES OF AMERICA,                                    5:19-CR-50129-JLV

                    Plaintiff,

      vs.                                               ORDER OF DETENTION


JACOB HARVEY,

                    Defendant.



      This matter came before the court for an initial appearance, arraignment and
detention hearing on an Indictment in the above case on Friday, September 13, 2019.
The defendant appeared in person and by his counsel, the Assistant Federal Public
Defender. The United States appeared by the Assistant United States Attorney.

      In accordance with the Bail Reform Act, 18 U.S.C.§ 3142(f), a detention hearing
has been held. I conclude that the following facts require the detention of the
defendant pending trial in this case.

                                 Part I - Findings of Fact

      (1)    There is a serious risk that the defendant will not appear.

H (2)        There is a serious risk that the defendant will endanger the safety of
             another person or the community.

                Part II - Written Statement of Reasons for Detention


       I find that the credible testimony and information submitted at the hearing
establishes that the defendant is charged in the Indictment with Assaulting a Federal
Officer, in violation of 18 U.S.C. §§ 111. Because the defendant has been indicted by
the grand jury, there is probable cause to believe that he committed the offenses with
which he is charged. However, the defendant is also presumed innocent.

      Based on the record herein, I fmd by a preponderance of the evidence that there
is no condition or combination of conditions of release that will assure the safety of the
community and the presence of the defendant at further proceedings in this matter.

      In reaching these decisions, I have considered:

      (1)    the nature and circumstances of the offense charged;
  Case 5:19-cr-50129-JLV Document 9 Filed 09/13/19 Page 2 of 2 PageID #: 15



      (2)    the weight of the evidence against the defendant;

      (3)    the defendant's history and personal characteristics, including the
             defendant's character, physical and mental condition, history of alcohol
             and illegal substance abuse, family ties, employment, financial
             resources, length of residence in this community, community ties, past
             conduct, criminal history, as well as court appearance record; and

      (4)    the nature and seriousness of the danger posed to other persons in the
             community if defendant were to be released.


                     Part III - Directions Regarding Detention

      The defendant is committed to the custody of the Attorney General or his
designated representative for confinement in a corrections facility separate, to the
extent practicable, from persons awaiting or serving sentences or being held in
custody pending appeal. The defendant shall be afforded a reasonable opportunity for
private consultation with defense counsel. On order of a court of the United States or
on request of any attorney for the Government, the person in charge of the corrections
facility shall deliver the defendant to the United States marshal for the purpose of an
appearance in connection with a court proceeding.


      DATED this        day of September, 2019.

                                        BY THE COURT:




                                        DANETA WOLLMANN
                                        United States Magistrate Judge
